Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/3/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-6, 10-11 and 13-15 renumbered 1-11 are allowed.

Reason for Allowance
The present invention is directed to a method for controlling commissioning of a network device in a multi-hop network by using a single-hop connection.
Each independent claim identifies the uniquely distinct features, particularly:
wherein the apparatus is adapted to use the single-hop communication unit for reading a commissioning code from the network node and to use the network interface for forwarding the read commissioning code to the bridge device and for instructing the bridge device to: 

initiate a search for new devices in the multi-hop network based on the commissioning code. 

The closest prior art:
Turon (US 20160029290 A1) discloses a method for joining operation in a mesh network (Fig 1-21).
Girolamo (US 20130142059 A1) discloses a method for managing topology in a multi-RAT network (Fig 1-12C).
Davis (US 20170006694 A1) discloses a method for wireless and power line paring control.
All the prior art disclose conventional method for controlling commissioning of a network device in a multi-hop network by using a single-hop connection, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473